FILE COPY




   BRIAN QUINN
    Chief Justice
                                        Court of Appeals                                           VIVIAN LONG
                                                                                                       Clerk

JAMES T. CAMPBELL
      Justice                               Seventh District of Texas
                                                                                                 MAILING ADDRESS:
MACKEY K. HANCOCK
                                          Potter County Courts Building                            P. O. Box 9540
      Justice                              501 S. Fillmore, Suite 2-A                                79105-9540

 PATRICK A. PIRTLE
                                           Amarillo, Texas 79101-2449
       Justice                            www.txcourts.gov/7thcoa.aspx                              (806) 342-2650


                                              December 31, 2014

Honorable Jay A. Bender                                   Stacey Kemp
Judge, County Court at Law No. 6                          Collin County Clerk
2100 Bloomdale Rd, Ste 30354                              2100 Bloomdale Rd., Suite 12165
McKinney, TX 75071                                        McKinney, TX 75071
* DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

RE:    Case Number: 07-14-00439-CR, Trial Court Case Number: 006-87832-2013
Style: Jesus Lopez Raymundo v. The State of Texas

Dear Judge and Clerk:

          The clerk’s record in the referenced appeal has been filed. The record does not contain a
certification of the defendant’s right of appeal signed by the defendant. See TEX. R. APP. P. 25.2, as
amended September 1, 2007.

         In accordance with TRAP 37.1, an amended certification of defendant’s right of appeal is to be
filed with the trial court clerk within 30 days of the date of this letter.

         If the amended certification is filed, the trial court clerk is directed to file a supplemental record
which includes the amended certification of defendant’s right of appeal. The supplemental record is to be
filed with the appellate clerk within 15 days from the date the amended certification is filed with the trial
court clerk.

          If an amended certification of defendant’s right of appeal is not filed within 30 days of the date of
this letter, the trial court clerk is directed to so notify the appellate clerk on or before 45 days from the date
of this letter, and the matter will be referred to the appellate court for appropriate order. See TRAP
34.5(c), 37.1.


                                                             Very truly yours,

                                                             Vivian Long
                                                             VIVIAN LONG, CLERK

 xc:       Charles Pelowski (DELIVERED VIA E-MAIL)
           John R. Rolater Jr. (DELIVERED VIA E-MAIL)
           Jennifer Corley (DELIVERED VIA E-MAIL)